Citation Nr: 1309892	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-25 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for encephalocele with cerebral spinal fluid rhinorrhea, to include as due to anthrax vaccine or to exposure to Agent Orange.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure or anthrax vaccine.

3.  Entitlement to service connection for other residuals of anthrax vaccinations, including a sinus condition and/or headaches.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to March 1989.  He served in the Air Force Reserves from April 1989 to August 2006. This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2007 rating decision of the VA Regional Office (RO) in Chicago, Illinois.

The Veteran was reported to have had a telephone interview at the RO in February 2010 and a videoconference hearing in December 2012 before the undersigned Acting Veterans Law Judge sitting at Washington, DC.  The December 2012 transcript is of record.

The issue on appeal has been recharacterized as entitlement to service connection for other residuals of anthrax vaccinations, including a sinus condition and/or headaches.  This is because in his notice of disagreement and substantive appeal, the Veteran referenced sinus symptoms and headaches as part of what he was appealing.  


REMAND

The Veteran asserts that he developed encephalocele with cerebral spinal fluid rhinorrhea, diabetes mellitus, type II, and other residuals, including a sinus condition and headaches, after a series of anthrax vaccinations he was given prior to or during a deployment to South Korea while in the Air Force Reserves.  In the alternative, he maintains that such disabilities are related to Agent Orange exposure in Korea.  

First, remand is required to obtain federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  Here, although service treatment and personnel records from the Veteran's Reserve service are associated with the claims file, the Veteran's status during the relevant time period (the year 2000) remains unclear.  A Point Credit Summary indicates that the Veteran served amounts of days of ACDUTRA and INACDUTRA, but no document delineates the time period in question - January through April 2000. Accordingly, attempts must be made to obtain service personnel records that indicate the specific dates.  

Second, remand is required for examination.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, a Vaccine Administration Record notes three vaccinations for anthrax in January and February 2000.  In September 2000, the Veteran was seen with a four-week history of sinus congestion and copious watery discharge from the left nasal passage.  Diagnostic work-up determined that the nasal drainage contained cerebrospinal fluid (CSF) for which the Veteran was admitted to the emergency room.  He subsequently underwent bifrontal craniotomy with repair of an encephalocele.  A physician noted in September 2000 that the "etiology of this is certainly a bit unusual, that is a spontaneous CSF fistula in the setting of no trauma."  There are current diagnoses of status-post craniotomy, encephalocele causing rhinorrhea, diabetes mellitus, type II, and sinus disorders, and headaches.  SPRs disclose that the Veteran was sent to Osan Air Force Base in South Korea for a little over two weeks between March and April 2000.  The Veteran has stated that his symptoms began after his anthrax vaccines.  Because there is evidence of currently diagnosed disabilities or disability symptoms, an in-service event, and an indication that the current disabilities may be associated with the in-service event, remand for a VA examination is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain the Veteran's service personnel records, specifically, documents related to the dates of the periods of active duty training or inactive duty training from in 2000.  The AMC must contact all potentially relevant government repositories, including the National Personnel Records Center and the Veteran's Reserve Unit.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination by an appropriate VA clinician.  The AMC must delineate for the examiner the periods of ACDUTRA and INACDUTRA.  The examiner must provide an opinion regarding whether it is at least as likely as not that the Veteran has any residuals of anthrax vaccinations in 2000, to include encephalocele with cerebral spinal fluid rhinorrhea, a sinus disorder, headaches, and/or type II diabetes mellitus.  The claims folder and a copy of this remand must be made available to the examiner.  Clinical findings and observations should be reported in detail.  The examination report must include a complete rationale for the opinions and conclusions reached.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

